DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                FOURTH DISTRICT

                            CLAYTON BIGGER,
                                Appellant,

                                      v.

                    WILLIAM J. CUM o/b/o W.C., JR.,
                               Appellee.

                                No. 4D19-1003

                           [September 18, 2019]

  Appeal of a nonfinal order from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Nickolaus Hunter Davis, Judge; L.T.
Case No. DVCE 17-2438.

  Sommer C. Horton of Horton Law Group, P.A., Boca Raton, for
appellant.

    Paulina Forrest of Law Office of Daniel E. Forrest, P.A., Fort Lauderdale,
for appellee.

PER CURIAM.

   Clayton Bigger appeals an order denying his motion to dissolve a
domestic violence injunction. We reverse and remand in part, with
instructions to correct the order to remove any mention of the injunction
protecting both the appellee and his child instead of only the child. The
appellee concedes error on this point. We otherwise affirm without
comment.

   Affirmed in part; reversed and remanded in part with instructions.

GROSS, FORST and KUNTZ, JJ., concur.

                            *          *          *

   Not final until disposition of timely filed motion for rehearing.